In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00090-CV

GOVERNMENT PERSONNEL MUTUAL                 §    On Appeal from the 141st District
LIFE INSURANCE COMPANY, Appellant                Court

                                            §    of Tarrant County (141-316810-20)

V.                                          §    August 4, 2022

LINCOLN FACTORING, Appellee                 §    Memorandum Opinion by Chief
                                                 Justice Sudderth


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed. Lincoln’s statutory claim as the life-insurance beneficiaries’ assignee

under Chapter 542 of the Texas Insurance Code is dismissed for want of jurisdiction.

The remaining portions of the case—Lincoln’s claims as the beneficiaries’ attorney-in-

fact for violations of Chapter 542 of the Texas Insurance Code, its claims as both

assignee and attorney-in-fact for violations of Chapter 541 of the Texas Insurance

Code, and its claims as both assignee and attorney-in-fact for breach of the common
law duty of good faith—are remanded to the trial court for a new trial under Texas

substantive law.

      Lincoln shall pay all costs of this appeal, for which let execution issue.




                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth